Citation Nr: 0318834	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  93-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dysthymic disorder 
(previously diagnosed as generalized anxiety with prominent 
depressive features), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

The veteran's psychiatrist




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941 and from December 1941 until his retirement in 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating actions dated in January 1988 and September 1989, 
the RO denied the veteran's claim for an increased rating for 
his service-connected psychiatric disability, then evaluated 
as 30 percent disabling.  Based, in part, on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) psychiatric examination conducted in 
January 1991, the RO assigned a 50 percent evaluation for 
dysthymic disorder.  The veteran continues to disagree with 
the assigned rating.  

This case has been before the Board on a number of occasions, 
and has been remanded for additional development of the 
record.  In September 1999, the Board upheld the denial of 
the claim for a higher rating.  The veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
which, by Order dated November 2, 2000, granted a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion) and vacated that part of the Board's decision that 
denied the claim for an increased rating for dysthymic 
disorder.  Thereafter, in September 2001, the Board remanded 
the claim to the RO for additional development and in order 
to comply with a recent change in the law.  This case has 
been returned to the Board for appellate consideration.

In February 2003, the Board denied the veteran's claim for an 
effective date for an award of a 50 percent evaluation for 
dysthymic disorder (previously diagnosed as generalized 
anxiety with prominent depressive features), prior to October 
6, 1987.  As such, that issue is no longer before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to a request by the Board, additional evidence has 
been obtained and associated with the claims folder.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




